998 F.2d 1012
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Geraldine WILLIAMS;  Woodrow W. Williams, Debtors.Woodrow W. WILLIAMS;  Geraldine WILLIAMS, Plaintiffs-Appellants,v.Brian R. SEEBER;  Carlton M. Green;  John Hanson SavingsBank FSB, Defendants-Appellees.In Re:  Woodrow W. WILLIAMS;  Geraldine Williams, Debtors.Woodrow W. WILLIAMS;  GERALDINE WILLIAMS, Plaintiffs-Appellants,v.UNITED STATES TRUSTEE, Defendant-Appellee.In Re:  Woodrow W. WILLIAMS, Jr.; Geraldine Williams, Debtors.Woodrow W. WILLIAMS, Jr.; Geraldine J. Williams,Plaintiffs-Appellants,v.Brian R. SEEBER, Defendant-Appellee,andUNITED STATES TRUSTEE, Party-in-interest.
Nos. 92-2044, 92-2205, 92-2519.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 17, 1993.Decided:  July 13, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-90-3231-MJG, CA-91-2585-MJG, CA-91-2586-MJG, BK-87-4-93-SD, BK-89-260-A-SD)
Woodrow W. Williams, Geraldine Williams, Appellants Pro Se.
Janet Marsha Nesse, Steven Harold Greenfeld, Gins & Seeber, P.C., Washington, D.C.;  Aaron Isaac Lubling, Rosenberg, Proutt, Funk & Greenberg, Baltimore, Maryland;  Clifford Joseph White, III, Rockville, Maryland, for Appellees.
Before HAMILTON and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Woodrow W. Williams, Jr. and Geraldine J. Williams appeal from the district court's orders affirming the bankruptcy court's order granting summary judgment to Defendants John Hanson Savings Bank and Green (No. 92-2044), affirming the bankruptcy court's order granting judgment and dismissing complaint against Defendant Seeber (No. 92-2519), and affirming the bankruptcy court's decision denying approval of disclosure statement, without leave to amend (No. 92-2205).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Seeber, No. CA-90-3231-MJG (D. Md. Aug. 24, 1992); Williams v. United States Trustee, No. CA-91-2585-MJG (D. Md. Sept. 3, 1992);  Williams v. Seeber, No. CA-91-2586-MJG (D. Md. Aug. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED